Case 1:18-cv-00214-JJM-PAS Document 46 Filed 07/18/19 Page 1 of 2 PageID #: 326



   UNITED STATES DISTRICT COURT
   FOR THE DISTRICT OF RHODE ISLAND

   KENNETH FITCH
   ESTATE OF DIANNE L. FITCH

         VS.                              Civil Action No. 18-cv-214

   FEDERAL HOUSING FINANCE
   AGENCY,
   FEDERAL NATIONAL
   MORTGAGE ASSOCIATION,
   WELLS FARGO BANK, N.A.,
   HARMON LAW OFFICES, P.C.
   266 PUTNAM AVENUE, LLC


                            MOTION TO EXTEND TIME

         Plaintiffs, by their attorney, moves this Court for an extension of time

   to August 1, 2019 to file a response to the Defendant’s Motion to Dismiss.

   The Plaintiff needs additional time to respond



                                          KENNETH FITCH

                                          ESTATE OF DIANNE L. FITCH
                                          By their Attorney


   July 18, 2019                          /s/ John B. Ennis
                                          JOHN B. ENNIS, ESQ. #2135
                                          1200 Reservoir Avenue
                                          Cranston, Rhode Island 02920
                                          (401) 943-9230
                                          Jbelaw75@gmail.com


                                         1
Case 1:18-cv-00214-JJM-PAS Document 46 Filed 07/18/19 Page 2 of 2 PageID #: 327




                               CERTIFICATION

          I hereby certify that I emailed a copy of the above Motion to Extend
   Time to Respond to a Motion to Dismiss to the following on this 18th day
   of July, 2019 and by electronic filing:

   Thomas Walsh, Esq.
   Stephen Stoeher, Esq.
   Samuel Bodurtha, Esq.
   Michael Jusczyk, Esq.

                                              /s/ John B. Ennis




                                       2
